Citation Nr: 1731191	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-30 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right thumb disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1979 to January 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In his July 2010 VA Form 9 (Substantive Appeal), the Veteran requested a videoconference hearing before the Board.  A hearing was scheduled for December 14, 2010, and the Veteran was notified of such; however, he did not appear for the hearing.  Accordingly, the Board considers the Veteran's request to be withdrawn and will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2016).


REMAND

The Veteran is claiming entitlement to service connection for a right thumb disability.  He has indicated he injured his thumb during service in June 1979 while doing push-ups, striking his hand on a wall in November 1979, and falling down a hill in December 1979.

VA law and regulation provide that a Veteran is presumed sound upon entry to service when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

The Veteran's May 1979 entrance examination does not document any abnormalities of the right thumb; therefore, he is presumed sound upon entry to service absent clear and unmistakable (obvious or manifest) evidence that a right thumb disability preexisted service.  The question of whether a disability "clearly and unmistakably" existed prior to service is a legal determination rather than a medical one.  In a May 1979 report of medical history, the Veteran did not report any right thumb disabilities.

Service treatment records reflect that in June 1979 the Veteran complained of right thumb pain and reported a right thumb injury playing basketball two months prior.  On examination, there was slight subluxation of the right thumb at the proximal joint with some tenderness, swelling, and decreased range of motion.  The examiner assessed subluxation of the right thumb and referred the Veteran to the orthopedic department.  A June 1979 orthopedic note reflects the Veteran reported a basketball injury two months prior and that morning while doing pushups.  On examination, there was slight tenderness in the proximal joint with some crepitus and subluxation; there was no evidence of swelling.  The orthopedic doctor assessed chronic laxity of the right dominant thumb and suggested surgical reconstruction on an elective basis when surgery was available.

In November 1979, the Veteran accidentally struck his hand on a wall and sought treatment complaining of thumb swelling; on examination there was objective evidence of right thumb distal joint swelling.  The Veteran was ordered to get an x-ray but did not go because transportation was unavailable.  In January 1980, the Veteran elected not to undergo a separation examination and in a statement of medical condition the Veteran reported that to the best of his knowledge, there was no change in his medical condition. 

Following a thorough review of the record, and considering the medical and lay evidence of record, the Board concludes that the Veteran was in sound condition on entry to active duty service and did not have a preexisting right thumb disability.  The Board finds the Veteran's statements in June 1979 that he injured his right thumb two months prior to service are not sufficient by themselves to rebut the presumption of soundness.  Although the Veteran is competent to report symptoms he experiences, such as right thumb pain, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), he has not demonstrated that he is competent to diagnose a right thumb disability because the evidence does not reflect he possesses the requisite education, training, and experience to do so.  See 38 C.F.R. § 3.159(a) (2016).  There is no objective medical evidence, on the entrance examination or otherwise, that the Veteran had a preexisting right thumb disability.  Accordingly, absent clear and unmistakable evidence to the contrary, the Board finds that the Veteran was in sound condition on entry to active service.

Therefore, the Board must now determine whether any current right thumb disability was due to the Veteran's active duty service.  The only medical opinion of record which purports to consider direct service connection (as opposed to service connection on the basis of aggravation) is dated July 2015; however, the basis for this opinion lies in the examiner's determination that the Veteran had a preexisting right thumb disability, manifested by chronic laxity.  Based on the foregoing, the Board finds a remand is required to obtain a new medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a medical professional other than the one who provided the July 2015, May 2016 and March 2017 opinions, to determine the etiology of the Veteran's current right thumb disability.  The medical professional must be provided with and review the entire claims file, to include a copy of this remand.

Following a review of the evidence of record, and with consideration of the Veteran's statements, the medical professional must determine:

Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current right thumb disability began in or is etiologically related to his active duty service.
In providing this opinion, the medical professional must:

* Presume that the Veteran was in sound condition upon entry to service with NO preexisting right thumb disability;

* Consider and discuss the June 1979 and November 1979 treatment records documenting treatment for right thumb pain and the Veteran's report of falling down a hill in December 1979 and injuring his right thumb;

* Consider and discuss the June 1979 treatment note which indicates the Veteran should undergo elective surgery when available; and

* Consider and discuss the Veteran's statements that he has had right thumb pain since active duty service.

The medical professional must provide a rationale for all opinions expressed.  If the medical professional is unable to provide an opinion without resorting to speculation, he or she must state so and must indicate what additional evidence, if any, would be necessary to formulate a non-speculative opinion.

2.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

